ORDER
PER CURIAM.
Justin Jones, (“defendant”), appeals the judgment of the Circuit Court of the City of St. Louis, convicting him of first degree robbery, section 569.020, RSMo 1994 1, armed criminal action, section 571.015, and victim tampering, section 575.270.2. We have reviewed the briefs of the parties, transcript, and the record on appeal, and find no error' of law. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 30.25(b). We have, however, provided a memorandum opinion for the use of the parties only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).

. All statutory references are to RSMo 1994, unless otherwise indicated.